Title: From Alexander Hamilton to James Miller, 13 September 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            New York Sept. 13th. 1799
          
          I enclose to you the copy of a letter which I have written to General Wilkins on the subject mentioned in your note of the yesterday. As General Wilkins is absent I would observe to you that the route of Pittsburg appears to me the most eligible for all the Cloathing except such parts as may be destined for New Orleans the lower Posts on the Mississippi. — The packages that are intended for the garrisons on the lake, can go from Pittsburg by the way of Presque Isle; and the other those which are destined for the other posts can pursue the routes which they have heretofore pursued. However you must be much better acqainted than I am with the facility of transportation in the mode herein pointed out by way of Presque Isle, and if you think that the way of route by New York and the North river is to be preferred I leave you to act as shall Appear to you to be proper—
          With great contn I am, Yr
          Js. Miller
        